Opinion by
Lawrence, J.
At the trial, it was stipulated that the merchandise in controversy is metal scrap, to wit, nonferrous metal scrap containing nickel, copper, and zinc, and articles of which nonferrous metal is the component material in chief value; that the material is secondhand, waste, or refuse; and that it is obsolete, defective, or damaged and is fit only to be remanufactured. Upon the agreed statement of facts, it was held that the merchandise comes within the provisions of Public Law 869, supra, and is properly entitled to free entry.